        Case 1:00-cr-00098-SPW Document 144 Filed 12/07/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION



 UNITED STATES OF AMERICA,                     Cause No. CR 00-98-BLG-SPW


             Plaintiff,

       vs.                                                  ORDER


 VICTOR ROBERT NAVA,JR.,

             Defendant.



      Defendant Nava moves the Court for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A) in light ofthe COVID-19 pandemic. He is currently serving a six-

month sentence on his fourth revocation of supervised release, see Judgment on

Revocation (Doc. 139), following his July 2002 conviction for federal drug and

firearms offenses, see Minutes(Doc. 74); Judgment(Doc. 75).

      Nava asks the Court to place him on home confinement so that he can be

with his family in light of his father's illness. His wish is understandable, but Nava

has repeatedly demonstrated that he is highly likely to use illegal substances or

alcohol despite clear prohibition against it. The Court cannot justify reducing his

sentence to time served. His family circumstances are compelling, but they are not
Case 1:00-cr-00098-SPW Document 144 Filed 12/07/20 Page 2 of 2
